October 1, 2013




                                 JUDGMENT

                The Fourteenth Court of Appeals
                      MIAMI BEVERLY, LLC, Appellant

NO. 14-13-00736-CV                          V.

              CHAMPION ENERGY SERVICES, LLC, Appellee
                 ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the
summary judgment made final by an order of non-suit signed by the court below
on March 26, 2013, and amended on May 22, 2013. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.